To compel respondent to levy a tax to pay certain drain orders held by relator.
Denied 1872.
The orders were issued for the construction of various drains. The petition is general and does not separate them or show what fund the orders were drawn against, or what ditches they had reference to.
Held, that relatpr, under such petition, assumes the burden of showing that the supervisors should have levied the tax for all *1365the drains; and if insuperable objections exist to a tax for one out of all, the writ must be denied. A petition for mandamus must show a clear legal duty resting upon the persons or tribunal against whom the remedy is sought, which they refuse, on request, to perform; and it does not show this, if the request embraces anything which it would be illegal for them to do